Citation Nr: 0105069	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-03 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from March 1968 to October 
1970. 

In May 1991 the Department of Veterans Affairs (VA), Regional 
Office (RO) in Lincoln, Nebraska, denied entitlement to 
service connection for PTSD.  Notice of that determination 
was mailed to the veteran.  The veteran however did not 
perfect an appeal; the matter became final.  38 U.S.C. § 4005 
(1988); 38 C.F.R. § 19.192 (1990).

In September 1998 the veteran wanted to reopen the claim.  In 
March 1999 the RO confirmed the denial, addressing the matter 
on a de novo basis.  The veteran perfected an appeal 
therefrom.  

Although the issue certified for appeal was entitlement to 
service connection for PTSD, because the record shows that 
the May 1991 rating determination became final the issue on 
appeal should be restyled as listed on the title page.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In 
addition, because the matter on appeal has not been 
adjudicated on a finality basis and the veteran has not been 
adequately apprised of applicable law and regulation and 
reasons and bases associated with his claim, additional 
development is warranted.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Accordingly on remand, the RO should review the veteran's 
claim to ensure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, including the rule 
with respect to disallowed claims, as it pertains to this 
veteran's request to reopen a previously denied claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(f)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and take any appropriate action to ensure 
compliance with all provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board) for further appellate review.  The 
purpose of this remand is to ensure that the veteran is 
afforded all due process of law.  In accordance with Stegall 
v. West, 11 Vet. App. 268 (1998), the veteran has the right 
to VA compliance with the terms and conditions set forth in 
remand orders from the Board.  The Board intimates no opinion 
as to the ultimate conclusion warranted in this case.  No 
action is required by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


